PER CURIAM: *
The court has carefully considered this case in light of the briefs, oral arguments, and pertinent portions of the record. Having done so, we find no reversible error of fact or law. The judgment of the district court is AFFIRMED for essentially the reasons stated by the bankruptcy court, as affirmed by the district court. See 5th Circuit Loe. Rule 47.6.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4,